EXHIBIT A Pursuant to Rule 13d-1(k) of Regulation 13D-G of the General Rule and Regulations of the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, the undersigned agrees that the statement to which this Exhibit is attached is filed on behalf of each of them in capacities set forth below. June 13, 2013 Date CIM/SP Funding LLC By: /s/ Kelly Eppich Name: Kelly Eppich Title: Vice President SkyPower Services, ULC By: /s/ Kelly Eppich Name: Kelly Eppich Title: Director SkyPower Canada Holdings, Sárl By: /s/ Kelly Eppich Name: Kelly Eppich Title: Type A Manager SkyPower Canada Holdings By: /s/ Kelly Eppich Name: Kelly Eppich Title: Director CIM/SP Solutions, LLC By: /s/ Kelly Eppich Name: Kelly Eppich Title: Vice President SkyPower Holdings, LLC By: /s/ Kelly Eppich Name: Kelly Eppich Title: Vice President CIM Infrastructure Fund, LP By: /s/ Kelly Eppich Name: Kelly Eppich Title: Vice President CIM Infrastructure GP, LLC By: /s/ Kelly Eppich Name: Kelly Eppich Title: Vice President CIM Group, LP By: CIM Management, Inc., its General Partner By: /s/ Eric Rubenfeld Name: Eric Rubenfeld Title: Vice President CIM Management, Inc. By: /s/ Eric Rubenfeld Name: Eric Rubenfeld Title: Vice President CIM Group, LLC By: /s/ Eric Rubenfeld Name: Eric Rubenfeld Title: Vice President CIM Holding, LLC By: /s/ Kelly Eppich Name: Kelly Eppich Title: Vice President
